        Case 1:20-cv-11335-MLW Document 25 Filed 07/23/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                            CIVIL ACTION NO.1:20-cv-11335
__________________________________________
                                          )
MARIE BAPTISTE and MITCHELL MATORIN )
                                          )
                                          )
            Plaintiff,                    )
                                          )
                 v.                       )
                                          )
COMMONWEALTH OF MASSACHUSETTS,            )
and EXECUTIVE OFFICE OF HOUSING           )
AND ECONOMIC DEVELOPMENT,                 )
                                          )
            Defendants.                   )
                                          )
__________________________________________)

                       JOINT STATUS REPORT OF THE PARTIES

      Pursuant to this Court’s Order of July 20, 2020, the parties provide this joint status report.

   1. Despite good faith efforts, the parties have been unable to resolve the issues raised in

      Plaintiff’s Motion for Injunctive Relief, as well as the underlying case.

   2. Status of State Court Action, Matorin v. Commonwealth of Massachusetts, CA

      20CV1334

          a. On May 29, 2020, Plaintiffs Mitchell Matorin and Linda Smith filed an

              Emergency Petition for Relief Pursuant to G.L. c. 211, §3, G.L. c. 214, §1, and

              G.L. c. 231A, §1 with the Supreme Judicial Court for the County of Suffolk (i.e.,

              the SJC’s “single justice” session) seeking to strike down and enjoin Chapter 65

              of the Acts of 2020 (“Act”).
     Case 1:20-cv-11335-MLW Document 25 Filed 07/23/20 Page 2 of 4



       b. On or about June 23, 2020, a Single Justice (Lowy, J) transferred the petition to

          the Suffolk County Superior Court. Superior Court Justice Hon. Paul D. Wilson

          was specially assigned to the case.

       c. A hearing on the Plaintiffs’ Motion for Preliminary Injunction is scheduled for

          July 30, 2020 at 10:00 a.m. No preliminary injunction has been issued, nor

          appealed.

       d. On July 16, 2020, the Plaintiffs filed a Notice of Voluntary Dismissal, waiving

          and dismissing all federal claims in the State court case, “specifically including

          claims made under the First Amendment to the United States Constitution, Fifth

          Amendment to the United States Constitution and Contracts Clause of the United

          States Constitution, without prejudice, and reserving same to be asserted fully in

          the action of Baptiste v. Commonwealth of Massachusetts, United States District

          Court for the District of Massachusetts. CA 1:20-cv-11335.”

       e. The claims remaining pending are: (1) violation of article 30 of the

          Massachusetts Declaration of Rights (separation of powers); (2) violation of

          articles 11 & 29 of the Massachusetts Declaration of Rights (access to the courts);

          and (3) demand for just compensation under article 10 of the Massachusetts

          Declaration of Rights and G.L. c. 79 (takings).

3. Extension of Moratorium. On July 21, 2020, Governor Baker formally extended the

   Act through October 17, 2020. See https://www.mass.gov/doc/foreclosures-and-

   evictions-moratorium-extension-july-21-2020

4. Recusal/Disqualification Issue for Richard Weitzel: In response to this Court’s July

   21, 2020 Order, counsel for the parties have conferred and understand that Attorney
 Case 1:20-cv-11335-MLW Document 25 Filed 07/23/20 Page 3 of 4



Weitzel was previously a law clerk for this Court. The parties agree that disqualification

is not warranted for either this Court or Attorney Weitzel, and the Plaintiffs are willing to

waive all such disqualification issues.

Respectfully submitted,

                               Respectfully submitted,
                               Marie Baptiste and Mitchell Matorin,
                               By their attorneys,


                               /s/ Richard D. Vetstein
                               Richard D. Vetstein BBO# 637681
                               Vetstein Law Group
                               945 Concord Street
                               Framingham, MA 01701
                               Phone: (508) 620-5352
                               Fax: (888) 448-1344
                               Email: rvetstein@vetsteinlawgroup.com


                               /s/ Jordana R. Greenman
                               Jordana R. Greenman, Esq, BBO# 667842
                               134 Main Street
                               Watertown, MA 02472
                               Phone: (617) 379-6669
                               Fax: (617) 379-6669
                               Email: jordana@jrglegal.com

MAURA HEALEY
ATTORNEY GENERAL

/s/ Jennifer E. Greaney
Jennifer E. Greaney (BBO No. 643337)
Assistant Attorney General
Pierce O. Cray (BBO No. 104630)
Senior Appellate Counsel
Richard S. Weitzel (BBO No. 630303)
Assistant Attorney General
        Case 1:20-cv-11335-MLW Document 25 Filed 07/23/20 Page 4 of 4



       Government Bureau
       One Ashburton Place
       Boston, MA 02108
       (617) 963-2981/2022/2084
       Jennifer.Greaney@mass.gov
       Pierce.Cray@mass.gov
       Richard.Weitzel@mass.gov



Dated: July 23, 2020
